DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 contradicts the limitations set forth in independent claim 36.  The newly amended language to independent claim 36 requires that the gas mixture temperature around the shoot be below the plant nutrient solution temperature.  However, claim 43 contradicts this and claims that the shoot temperature is above the nutrient solution temperature.  This can’t occur at the same time as the limitations set forth in claim 36.  The contradiction renders the claim indefinite.  Cancellation or clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed

invention is not identically disclosed as set forth in section 102, if the differences between the

claimed invention and the prior art are such that the claimed invention as a whole would have

been obvious before the effective filing date of the claimed invention to a person having

ordinary skill in the art to which the claimed invention pertains. Patentability shall not be

negated by the manner in which the invention was made.

Claims 36,40,42-43 and 49-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Effect of Air and Root-zone Temperatures on Physiological Characteristics and Yield of Heat -Tolerant and Non Heat-tolerant Tomato Cultivars”, George Oduro Nkansah and Tadashi Ito (Nkansah et al), J. Japan Soc. Hort. Sci. 64(2):315-320. 1995. [retrieved from internet 03 May 2022, of Root and Shoot Temperatures on Growth of Ceanothus greggii Seedlings", Annuls of Botany; Larigauderie et al,; 67, 97-101 (1991).
Regarding Claims 36, 49, and 51, Nkansah et al teaches a method of improving the growth of plants belonging to the family Solanaceae (Nkansah “tomato”), the method comprising the steps of: providing at least one plant belonging to the family Solanaceae having plant roots and a plant shoot (Nkansah pg. 315, Col. 2, line 7 of Materials and Methods “seedling”); providing a plant growing apparatus and configured for growing the at least one plant (Nkansah “9-liter pots” and “glasshouse”); providing with the plant growing apparatus a plant nutrient solution about the plant roots and a gas mixture circulating about the plant shoot (Nkansah “nutrient solution” and “air”); providing with the plant growing apparatus a selected plant nutrient solution temperature to produce a plant root temperature for the plant (Nkansah Table 1 RZT column, 30C); providing with the plant growing apparatus a selected gas mixture temperature (Nkansah Table 1 and 2 Low air temperature) to produce a plant shoot temperature for the plant; and providing, selecting, controlling, and maintaining with the plant growing apparatus a temperature differential of at least 10° F between the plant roots and the plant shoot for the plant continuously during and throughout both vegetative and flora growth phases of the plant (Nkansah Table 1 RZT temperatures maintained through seedling, flowering, and fruiting stages; pg. 316 Col. 1 line 4 of Results and Discussion; pg. 315 Col. 1 line 8 of Introduction); whereby the temperature differential between the plant roots and the plant shoot provided with and by the plant growing apparatus ontogenically and morphogenically modifies and improves the growth of the at least one plant belonging to the family Solanaceae resulting in the at least one plant belonging to the family Solanaceae plant reproductive organ being improved (Nkansah Results and Discussion; the claimed improvements are inherent from the method steps of Nkanasah; Nkanasah teaches the known steps of exposing and maintaining the plant shoots and roots at the claimed temperature differential and thus the claimed outcomes of ontogenically and morphogenically modifications would also result in the method of Nkanasha).
Nkanasah teaches wherein the plant growing apparatus provided gas mixture temperature circulating about the plant shoot is below the provided plant nutrient solutions temperature about the plant roots (Nkanasah teaches a scenario where the plant shoot temperature is at least 10F below the nutrient solution temperature; Nkanasah Table 1 and 2 the low temperatures of 22/16C are at least 10F below RZT temperature of 30C; Thus, Nkanasah teaches a scenario where the plant shoot is continuously maintained at 22/16C and the RZT is continuously maintained at 30C, i.e. the at least 10F differential is continuously during and thoughout both the vegetative and flora growth phases of the plant).
Nkansah teaches a pot, but is silent on explicitly teaching an apparatus including an insulative temperature barrier placed between the plant roots and the plant shoot sufficient to provide and maintain a temperature differential between the plant roots and the plant shoot. However, Larigauderie teaches the general knowledge of one of ordinary skill in the art of to provide an insulative temperature barrier placed between the plant roots and the plant shoot sufficient to provide and maintain a temperature differential between the plant roots and the plant shoot (Larigauderie pg. 98, lines 9-10 of second paragraph of Materials and Methods, “Styrofoam beads”). It would have been obvious to one of ordinary skill in the art to modify the teachings of Nkansah with the teachings of Larigauderei before the effective filing date of the claimed invention for the thermal insulation taught by Larigauderei. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 43, Nkansah as modified teaches the plant growing apparatus provided gas mixture temperature circulating about the plant shoot is above the provided plant nutrient solutions temperature (Nkansah Table 1 Hight air temperature).
Regarding Claims 40, 50, 52, 42, 53, Nkansah as modified satisfies at least one of plant stem of plant leaf development and/or of plant root is improved; plant reproductive organs are improved; the plant reproductive organ is a tuber. The claims are method claims, but these claims are not method steps. They are merely results. They occur as a result of the method steps of the independent claim. Since the independent claims is satisfied by the teachings of Nkansah as modified by Larigauderie, then the same results as claimed are produced. In addition, see Nkansah pg. 316-319 Results and Discussion. Nkansah is conducted from seedling through harvesting.
Response to Arguments
Applicant's arguments filed 05 September 2022 have been fully considered but they are not persuasive. 
Applicant's arguments are not found persuasive. The primary reference of Nkansah satisfies the claimed method steps of growing at the claimed phases of a plant from the Solanaceae family at the claimed temperature differential between the shoot gas mixture temperatures (i.e. air) and the root nutrient temperatures. 
These are method claims and Nkansah as modified teaches the claimed steps. The claimed improvement to the reproductive organ is merely an outcome of the method steps, an inherent result. In addition, applicant doesn’t claim a specific aspect of the reproductive organ that is improved, e.g. more pollen is generated, increase in stamen length, etc. Since the same method steps are performed the same results will occur, i.e. Nkansah teaches growing during the claimed phases at the at least 10F temperature differential with the hoot area temperature below the root nutrient temperature. 
The combination of references does not teach away, the combination of references is proper, all limitations have been considered in the above grounds of rejection.  The modification of Nkansah by Larigauderie does not require extensive modification. It merely requires the application of styrofoam beads to the surface of the existing nutrient solution of Nkansah held at the existing temperature differential of at least 10 degrees Fahrenheit.  Nkansah is the primary reference teaching the general knowledge of one of ordinary skill in the art that it is known to grow a Solanaceae plant while exposing the roots to a maintained temperature that is higher then the maintained temperature exposed to the plant shoot by at least 10F.  Larigauderie is merely a supporting secondary reference that teaches the general knowledge of one of ordinary skill in the art that it is known to provide an insulating layer between the air and nutrient solution for thermal insulation as taught by Larigauderie.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
The independent claims use of the word "throughout", but this is not explicit enough to establish throughout the whole duration of the phase or for a certain time period within the phase. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The combination of Nkansah as modified by Larigauderie merely takes into account only knowledge which was with the level of ordinary skill.  Nkansah teaches the desire to maintain the set temperatures (Nkansah lines 10-11 on page 315 of the Materials and Methods section). The examiner maintains that it would have been obvious to one of ordinary skill in the art to look to the teachings of Larigauderie to help "maintain" temperatures. Larigauderie is cited as general knowledge that it is known to provide an insulation temperature barrier over the root nutrient solution for thermal insulation between the nutrient solution and air as taught by Larigauderie. The addition of the insulating layer of Larigauderie to the method steps of Nkansah merely helps to maintain the desired temperature differential as taught by Nkansah.  Nkansah teaches maintaining the differential and the modification of Largauderie is merely a known tool to facilitate the desired temperature differential.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. Nkansah as modified by Larigauderie satisfies all the claim limitations as outlined in the above paragraphs.
In response to applicant's argument that ontogenically and morphogenically modifications improve reproductive organs, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



07 November 2022